Citation Nr: 0333889	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder condition.

2.  Entitlement to service connection for a low back 
condition

3.  Entitlement to an increased rating for residuals of a 
napalm burn of the left index finger.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the etiology of 
his bilateral shoulder condition.  Send 
the claims folder to the examiner for 
review.  

Notify the examiner that, although 
not in any service medical records, 
it is presumed that the veteran was 
thrown from an armed personnel 
carrier, due to his status as a 
combat veteran.  Also point out that 
the veteran sustained injuries in a 
work-related accident in 1985 in 
which he fractured his right 
collarbone and several ribs.  

After reviewing the claims folder 
and examining the veteran, the 
examiner should state whether it is 
at least as likely as not that the 
veteran suffers from a disability 
involving either shoulder as a 
result of the presumed inservice 
injury.   The examiner must set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a typewritten 
report.  


2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his low back condition.  Send 
the claims folder to the examiner for 
review.  

The examiner is specifically 
requested to review all pertinent 
records associated with the claims 
file.  Notify the examiner that, 
although not in any service medical 
records, it is presumed that the 
veteran was thrown from an armed 
personnel carrier in service.  Also 
point out that the veteran injured 
his back in a work-related accident 
in 1985.  

As to the claimed back disorder, the 
examiner is requested to respond to 
the following:

a).  Identify all current low 
back disorders found on 
examination;
b).  Indicate which, if any, of 
the veteran's current low back 
disorders clearly and 
unmistakably preexisted the 
veteran's military service;
c).  Indicate which, if any, of 
the veteran's current low back 
disorders that preexisted his 
military service, chronically 
worsened or permanently 
increased in severity in 
service beyond the natural 
progression of the condition; 
note that if it is determined 
that a low back defect (as 
opposed to disease) preexisted 
the veteran's military service, 
the examiner should indicate 
whether there was any 
superimposed injury in service 
that resulted in a current low 
back disability;
d).  Indicate which of the 
veteran's current low back 
disorders did not preexist the 
veteran's military service, and 
indicate for each of these 
disorders whether it is at 
least as likely as not that the 
disorder is etiologically 
related to any incident of the 
veteran's military service.
The examiner must set forth the 
complete rationale underlying 
any conclusions drawn or 
opinions expressed in a 
typewritten report.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to ascertain the actual 
manifestations of his service-connected 
napalm burn of the left index finger.  
Send the claims folder to the examiner 
for review.  

The examiner should respond to the 
following:
a).  whether any limitation of 
function is present due to the 
napalm burn of the left index 
finger, including whether any 
paresthesias or other neurological 
findings observed are as likely as 
not attributable to the service-
connected disability as opposed to 
nonservice-connected disability; the 
degree and nature of the functional 
limitation as well as the degree and 
nature of any related neurological 
impairment should be clearly 
outlined including identifying the 
affected nerve;
b).  Indicate whether the scar 
related to the napalm burn of the 
left index finger is deep (i.e., 
associated with underlying soft 
tissue damage), superficial (i.e., 
not associated with underlying soft 
tissue damage), unstable (i.e., 
associated with frequent loss of 
covering of skin over the scar), 
poorly nourished with repeat 
ulceration, or tender and painful.  
The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed in a typewritten report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





